DETAILED ACTION
Status of Application
Claims 1-15 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: there is lack of antecedent basis for the recitation of facial gasket in claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murdock et al. (US 20180065017 A1)
Regarding claim 1, Murdock teaches a device comprising: a plurality of physiological sensors to detect physiological signals associated with a body part of a user; (Para 80, EEG sensors attached to head. ECG sensor for heart rate)
and a signal processor to receive output signals based on measurements of the plurality of physiological sensors, the signal processor programmable to selectively combine a collection of the output signals to detect a target physiological activity of the user, wherein the collection of the output signals corresponds to a selected subset of the physiological sensors that form a virtual sensor. (Para 80. So EEG sensors senses brain wave data are processed by the multifunction physiological processor).

Regarding claim 2, Murdock already the device of claim 1, 
And Murdock further teaches wherein the plurality of physiological sensors comprise sensors to detect any or a combination of: electromyography (EMG) signals, electrooculography (EOG) signals, electroencephalographic (EEG) signals, and magnetoencephalogram (MEG) signals. (Para 80. EEG sensors for EEG signals to detect brain wave).

Regarding claim 4, Murdock already teaches the device of claim 1, 
And Murdock further teaches wherein the plurality of physiological sensors comprise sensors to detect any or some combination of a heart rate, a blood pressure, a blood flow pulse rate, a respiration rate, and a body temperature. (Para 80)

Regarding claim 5, Murdock further teaches the device of claim 1, 
And Murdock wherein the plurality of physiological sensors are arranged in a pattern to contact a body part of the user. (Para 80. So sensors are arranged in a pattern according to its intended detection target such as brain and respiration)

Regarding claim 6, Murdock already teaches the device of claim 1, 
And Murdock further teaches wherein the signal processor is programmable to selectively combine different collections of the output signals for different shapes of body parts. (Para 44, sensor fusion)

Regarding claim 7, Murdock already teaches the device of claim 1,  
And Murdock further teaches wherein the selective combination of the collection of output signals is to target a region of the body part or filter out the region of the body part. (Para 80. So EEG sensors senses brain wave data are processed by the multifunction physiological processor).

Regarding claim 8, Murdock already teaches the device of claim 1, 
And Murdock further teaches wherein the selective combination of the collection of output signals is to adjust an extent or shape of physiological sensors to use. (Para 80. So EEG sensors senses brain wave data are processed by the multifunction physiological processor. And the extent of physiological sensors to use to extended to the brain)

Regarding claim 12, refer to rejection for claim 1.

Regarding claim 14, Murdock already teaches the non-transitory machine-readable storage medium of claim 12, 
And Murdock further teaches wherein the combination of the collection of the output signals produces a combined signal, and wherein the combined signal is available at an application programming interface for access by another entity. (Para 3, so sensors information are displayed).

Regarding claim 15, Murdock teaches a method comprising: receiving, by a signal processor, output signals based on measurements of a plurality of physiological sensors to detect physiological signals associated with a body part of a user; (Para 80. So EEG sensors senses brain wave data are processed by the multifunction physiological processor).
selectively combining, by the signal processor, multiple different collections of the output signals to isolate corresponding regions of the body part of the user, wherein the combination of each collection of output signals of the multiple different collections of the output signals produces a respective combined signal; and processing the combined signals to determine a non-verbal condition of the user. (Para 80. So EEG sensors senses brain wave data are processed by the multifunction physiological processor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murdock et al. (US 20180065017 A1), further in view of Boger et al. (US 20120262558 A1)
Regarding claim 3, Murdock already teaches the device of claim 1, 
And Murdock further teaches wherein the plurality of physiological sensors comprise sensors to detect galvanic skin response (GSR) signals. (Para 80: GSR or skin moisture sensor)
However Murdock does not teach wherein the plurality of physiological sensors comprise sensors to detect galvanic skin response (GSR) signals.
However Boger teaches that multiple sensors can be used to increase sensing accuracy. (Para 62)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Murdock with Boger to teach wherein the plurality of physiological sensors comprise sensors to detect galvanic skin response (GSR) signals in order to increase sensing accuracy.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murdock et al. (US 20180065017 A1), further in view of Vigoda et al. (US 20120313802 A1)
Regarding claim 9, Murdock already teaches the device of claim 1, 
And Murdock further teaches wherein the signal processor comprises: a combining logic to receive the output signals from the plurality of physiological sensors; (Para 80. Sensor results are combined for brain wave detection).
However Murdock does not teach and programmable gain logic to selectively set programmable gains of the output signals to control a manner in which the output signals are combined.
However Vigoda teaches programmable gain logic to selectively set programmable gains of the output signals to control a manner in which the output signals are combined. (Para 20.)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Murdock with Vigoda to teach programmable gain logic to selectively set programmable gains of the output signals to control a manner in which the output signals are combined in order to enhance signal processing accuracy.

Regarding claim 10, Murdock and Vigoda already teach the device of claim 9, 	and Vigoda further teaches wherein the programmable gain logic is to set the programmable gains according to machine learning. (Para 20.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murdock et al. (US 20180065017 A1), further in view of Le et al. (US 20070173733 A1)
Regarding claim 11, Murdock already teaches the device of claim 1, 
However Murdock does not teach further comprising filters to filter sensor signals output by the plurality of physiological sensors, to produce filtered signals, wherein the output signals are based on the filtered signals.
However Le teaches filter of signal to remove noise. (Para 38)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Murdock with Le to teach filters to filter sensor signals output by the plurality of physiological sensors, to produce filtered signals, wherein the output signals are based on the filtered signals in order to remove noise and enhance detection accuracy.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Murdock et al. (US 20180065017 A1), further in view of Strongwater et al. (US 20200233220 A1, provisionally filed 01/17/2019)
Regarding claim 13, Murdock already teaches the non-transitory machine-readable storage medium of claim 12,
And Murdock further teaches wherein the combination of the collection of the output signals produces a combined signal, and wherein the instructions upon execution cause the processor device to: input the combined signal to a processing logic to process the combined signal to provide an indication of the target physiological activity of the user. (Para 80. Brain wave to tell the differences between the alpha and beta)
However Murdock does not teach wherein the instructions upon execution cause the facial gasket device to: input the combined signal to a processing logic to process the combined signal to provide an indication of the target physiological activity of the user.
However Strongwater teaches processor can be embedded within facial gasket device.
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Murdock with Strongwater to teach wherein the instructions upon execution cause the facial gasket device to: input the combined signal to a processing logic to process the combined signal to provide an indication of the target physiological activity of the user by providing a housing for the processor for protection while providing a display for user to view the result of sensor signals. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/           Primary Examiner, Art Unit 2626